IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BANK OF AMERICA N.A., NEW PENN               : No. 456 MAL 2021
FINANCIAL LLC, D/B/A SHELLPOINT              :
MORTGAGE SERVICING,                          :
                                             : Petition for Allowance of Appeal
                   Respondents               : from the Order of the Superior Court
                                             :
                                             :
             v.                              :
                                             :
                                             :
ROCCO PAPAPIETRO, ANTHONY                    :
PAPAPIETRO, AND JOSEPH                       :
PAPAPIETRO,                                  :
                                             :
                   Petitioners               :


                                     ORDER



PER CURIAM

     AND NOW, this 12th day of January, 2022, the Petition for Allowance of Appeal is

DENIED.